Exhibit 10.5

AMENDED AND RESTATED

ENERGY TRANSFER PARTNERS, L.P.

MIDSTREAM BONUS PLAN

Energy Transfer Company

Transwestern Pipeline

April 18, 2011

 

1. PURPOSE OF THE PLAN

The purpose of Amended and Restated Energy Transfer Partners, L.P. Midstream
Bonus Plan (as amended from time to time, the “Plan”) is to provide an
opportunity for Eligible Employees of Energy Transfer Partners, L.P. (the
“Partnership”) to earn annual cash awards through the achievement of
pre-established performance goals.

 

2. DEFINITIONS

 

  A. Actual Results means the dollar amount of EBITDA or other applicable
financial measure specified for the Budget Target for a Business Unit for a
Performance Period actually achieved for such Performance Period as determined
by the Partnership following the end of such Performance Period.

 

  B. Annual Bonus is the cash bonus paid to an Eligible Employee for the
Performance Period.

 

  C. Annual Target Bonus for an Eligible Employee is a percentage of such
Employee’s Eligible Earnings and may range from 0% to 100% of Eligible Earnings
and is dependent on a number of factors which may include, but are not limited
to, employee title, job responsibilities and reporting level. The Partnership
may, but is not required to, specify a specific range for an Eligible Employee
at any time prior to or during a Performance Period and may adjust any such
range so established at any time in its discretion. To the extent the
Performance Period is less than, or more than, one year, then the Annual Target
Bonus for an Eligible Employee will be prorated.

 

  D. Annual Target Bonus Pool for a Business Unit for a Performance Period is
the aggregate Annual Target Bonus of the Eligible Employees of such Business
Unit for such Performance Period.

 

  E. Bonus Pool Payout Factor for a Business Unit means the multiplier factor
applied to the Annual Target Bonus Pool for such Business Unit to determine the
Funded Bonus Pool for such Business Unit for the applicable Performance Period.
The payout is determined by the comparison of Budget Target for such Business
Unit for a Performance Period to Actual Results for such Business Unit for such
Performance Period as set forth below:

 

% of Budget Target

   Bonus Pool
Payout  Factor  

>= 110.0

     1.20  x 

109.9 - 105.0

     1.10  x 

104.9 - 95.0

     1.00  x 

94.9 - 90.0

     .90  x 

89.9 - 80.0

     .80  x 

79.9 - 70.0

     .70  x 

69.9 - 50.0

     .50  x 

< 50.0

     .0  x 



--------------------------------------------------------------------------------

  F. Budget Target for a Business Unit means the specific dollar amount of
EBITDA or other financial measure specified by the Partnership for such Business
Unit for such Performance Period.

 

  G. Funded Bonus Pool for a Business Unit means the Annual Target Bonus Pool
for such Business Unit for a Performance Period multiplied by the Bonus Pool
Payout Factor for such Business Unit for such Performance Period.

 

  H. Eligible Earnings means the aggregate regular earnings, plus overtime
earnings, if any, received by an Eligible Employee during the Performance
Period. For the avoidance of doubt, neither any distribution payments on any
Partnership common units received by any Eligible Employee during a Performance
Period, nor any other bonus payments received by such Eligible Employee other
than regular earnings and overtime earnings shall be included in the calculation
of Eligible Earnings.

 

  I.

Performance Period means the measurement period for determination of Budget
Target and the calculation of Actual Results. Each Performance Period shall be,
in general, a one year period commencing January 1 and concluding December 31st,
but may be a shorter or longer period as determined by the Partnership.

 

  J. EBITDA means earnings before interest, taxes, depreciation and
amortization.

 

  K. Eligible Employee is an employee of a Business Unit eligible to participate
in the Plan as determined in the sole discretion of management of such Business
Unit.

 

  L. Business Unit for purposes of the Plan shall mean the Energy Transfer
Company, Transwestern Pipeline or any other business unit of the Partnership
designated by the Partnership to be included for participation in the Plan.

 

3. ANNUAL BONUS PAYMENT

As soon as reasonably practicable following the end of each Performance Period,
the Partnership will determine the Annual Target Bonus for each Eligible
Employee. The Funded Bonus Pool from which Annual Bonuses are paid to Eligible
Employees of such Business Unit shall equal the summation of Annual Target
Bonuses of all Eligible Employees of such Business Unit multiplied by the Bonus
Pool Payout Factor for such Business Unit. Management of each Business Unit
shall determine the amount of the Annual Bonus for each Eligible Employee of
such Business Unit from the Funded Bonus Pool for such Business Unit based on
employee performance, length of employment and other factors as determined by
management of such Business Unit in its sole discretion, provided that the
aggregate amount of Annual Bonus payments for such Business Unit relating to a
Performance Period shall not exceed, in total, the Funded Bonus Pool for such
Business Unit for such Performance Period. Notwithstanding any provision herein,
funds allocated under this bonus plan for distribution to employees is 100%
discretionary, subject to the final approval of Chief Executive Officer of the
Partnership.

 

4. OTHER BONUS PAYMENTS

In addition to Annual Bonuses, the Chief Executive Officer will have the
discretion to make other bonus payments to one or more Eligible Employees of up
to $1.0 million in the aggregate in any calendar year.